Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3-4 recite the limitations "Z in Formula (d0)” and “X- in Formula (d0),” respectively.  There is insufficient antecedent basis for these limitations in the claims. Herein, as both Claim 3 and Claim 4 depend from Claim 1 and Claim 1 recites the limitation of a General Formula (d0), which has both the Z and X- chemical moieties, for purposes of compact prosecution, Claims 3-4 will be interpreted as reciting “General Formula (d0)” instead of “Formula (d0).”

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizuno et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2019/054282 A1), hereinafter Mizuno.
7.	Regarding Claims 1-7, Mizuno teaches (Paragraphs [0020-0064]) a base material component exhibiting changed solubility in a developing solution under action of acid. Mizuno teaches (Paragraphs [0065-0118]) an acid generator component generating an acid upon exposure. Mizuno teaches (Paragraphs [0020-0064]) a photodegradable base controlling diffusion of the acid generated from the acid generator component upon exposure. Mizuno teaches (Paragraphs [0020-0064]) the photodegradable base contains a compound represented by General Formula (d0) of the present application. Mizuno teaches (Paragraphs [0020-0118]) a content of the acid generator component is higher than a content of the photodegradable base. Mizuno teaches (Paragraphs [0020-0064]) “Z” of General Formula (d0) represents a single bond. Mizuno teaches (Paragraphs [0020-0064]) X− in General Formula (d0) is an anion represented by any one of General Formulae (d0-an-1) to (d0-an-3) of the present application. Mizuno teaches (Paragraphs [0020-0064]) the photodegradable base is a compound represented by General Formula (d0-1-1) of the present application. Mizuno teaches (Paragraphs [0065-0118]) the acid generator component is a compound having an anion moiety and a cation moiety. Mizuno teaches (Paragraphs [0065-0118]) the cation moiety of the acid generator component is a cation having an electron-withdrawing group. Mizuno teaches (Paragraphs [0065-0118]) the acid generator component (B) is a compound represented by General Formula (b-1-1) of the present application. 
8.	Regarding Claims 8-9, Mizuno teaches (Claim 10) forming a resist film on a support using the resist composition. Mizuno teaches (Claim 10) exposing the resist film. Mizuno teaches (Claim 10) developing the exposed resist film to form a resist pattern. Mizuno teaches (Paragraph [0010]) the resist film is exposed with extreme ultraviolet (EUV) rays or electron beam (EB).

Conclusion
9.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

	/PETER L VAJDA/               Primary Examiner, Art Unit 1737                                                                                                                                                                                         	09/08/2022